The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Comments
The Examiner notes that the office action below may reference support found in the cited prior art by indicating element numbers, figures or by pointing out a specific paragraph (PAR) number in which support can be found.  The PAR number referenced corresponds to paragraph number beginning in the "Detailed Description" of the disclosure unless otherwise noted.  The pending claims are 1-12.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,966,492. Although the claims at issue are not identical, they are not patentably distinct from each other.  Claims 1-12 of the current application are actually broader than claims 1-12 of the parent patent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 10, 12, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,737,123 to Wright et al.
With regard to claim 1, a watch holder, comprising: a band (44) with a first end, a second end, an outer surface, and an inner surface, and a watch-holding portion (14, 16) disposed between the first end and second end; and a watch-holding frame (18) attached to the watch-holding portion of the band, said frame comprising a protective frame bumper (50) extending for some or all of the outer circumference of the frame (see fig. 2).
With regard to claims 2-3, wherein the watch-holding frame (18) is embedded in and removable from the watch-holding portion of the band (44).
With regard to claim 4, further comprising a hole (22, 34 of 14, 16, respectively) in the watch-holding portion, wherein the watch-holding frame is configured to be inserted into the hole (figs. 1-2).
With regard to claim 5, wherein a portion of the protective frame bumper (50) is raised above the outer surface of the band (50 as well as 18, 14, 16 are all raised above the surface of the band).
With regard to claim 6, further comprises a ring (undesignated ring, figs. 1-2) on the first end of the band.
With regard to claim 10, the watch-holding frame (18) further comprising an open top (56), and configured to securely hold a smart watch (12).
With regard to claim 12, further comprising one or more thin areas (figs. 6-7) on the bumper (50) configured to align with buttons or controls on the watch when inserted therein.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,737,123 to Wright et al.
As discussed above and with regard to claim 11, Wright et al discloses the invention substantially as claimed including a watch holder, comprising: a band (44), a watch-holding portion (14, 16); and a watch-holding frame (18) attached to the watch-holding portion of the band.  Wright further discloses the watch-holding frame comprising an open bottom (58, fig. 26, PAR 7), but does not explicitly disclose the watch (12) being inserted through the bottom opening.  While not intended to be inserted in this manner, the watch-holding frame is flexible and is capable of having the watch inserted through the bottom opening.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention to insert a watch through the bottom opening (58) if so required.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, if the assembly of the watch holder required such step.
Claims 6-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 9,737,123 to Wright et al in view of US 7,810,683 to Chan.
As discussed above and with regard to claims 6-9, Wright et al discloses the invention substantially as claimed including a watch holder, comprising: a band (44), a watch-holding portion (14, 16); and a watch-holding frame (18) attached to the watch-holding portion of the band.  Wright further discloses the band having a ring at one end; however, it is a ring used with a buckle-type fastener for the band.  Hook and loop fastener means in coordination with a ring at one end of the band are common and well-known in the art as an alternative fastening means.  Chan teaches a band for a wearable electronic device using a ring 22, a band 20, and wherein a first strip (23) of hook-and-loop material is attached to the outer surface of the band proximate the second end of the band and a second strip (21) of complementary hook-and-loop material is attached to the outer surface of the band between the first strip and the watch-holding portion; wherein the second strip is longer than the first strip; and wherein the second end of the band is configured to be inserted through the ring, and the band secured into a loop by attachment of the first strip to the second (fig. 1 of Chan).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention to use the teachings of Chan.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing a hook and loop means of fastening the band.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment (PTO-892) for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 11 a.m. to 7 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300; Inventor Assistance Center is 800-786-9199.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system; see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Brian D Nash/	
Primary Examiner, Art Unit 3734		6/9/2022